Citation Nr: 0421578	
Decision Date: 08/06/04    Archive Date: 08/09/04	

DOCKET NO.  99-23 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for patellofemoral 
syndrome of the left knee. 

2.  Entitlement to service connection for a chronic right 
knee disorder. 

3.  Entitlement to service connection for bilateral 
interstitial fibrosis consistent with asbestosis. 

4.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, with radicular 
(sensory) symptoms of the left posterior thigh and calf, and 
left leg and foot. 

5.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a rotator cuff injury to the right shoulder, 
with degenerative joint disease. 

6.  Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae of the chin and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to June 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 1999, August 2000 and October 2001 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

At the time of an RO hearing in February 2000, the veteran 
withdrew from consideration the issue of entitlement to 
service connection for gastroesophageal reflux disease.  
However, the veteran again raised this issue, which was 
denied in a September 2003 rating decision.  No appeal has 
been filed, and this issue is not for consideration at this 
time.   

For reasons which will become apparent, the issues of 
entitlement to service connection for patellofemoral syndrome 
of the left knee and for a right knee condition, and 
increased evaluations for degenerative disc disease of the 
lumbar spine, a rotator cuff injury to the right shoulder, 
and pseudofolliculitis barbae are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The VA will notify you if further action is required on your 
part. 


FINDING OF FACT

Bilateral interstitial fibrosis, consistent with asbestosis, 
is not shown to have been present in service, or for many 
years thereafter, nor is it the result of inservice exposure 
to asbestos.


CONCLUSION OF LAW

Bilateral interstitial fibrosis consistent with asbestosis 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decisions was made prior to 
November 9, 2000, the date the VCAA was enacted.  Therefore, 
the AOJ could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini, the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the AOJ did not 
err in failing to comply with the timing requirements of the 
notice.  However, the Court did note that, in such cases, the 
veteran would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, slip 
op. at 10-11.

In the case at hand, in correspondence of May 2003, the 
veteran was provided with the opportunity to submit evidence, 
notified of what evidence the VA had secured, what evidence 
was still required to substantiate his claims, provided 
notice of who was responsible for securing the evidence, and 
asked to submit any information or evidence in his 
possession.  The veteran was also provided with various 
Statements and Supplemental Statements of the Case apprising 
him of VA actions and pertinent laws in his case.

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the case at 
hand, the claimant was provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer, or before a Veterans Law Judge at the RO, or in 
Washington, D.C.  In point of fact, the veteran offered 
testimony in support of his claims at a hearing before a 
Hearing Officer in February 2000.  He has been provided with 
notice of the appropriate laws and regulations, and given 
notice of what evidence he needed to submit, as well as what 
evidence the VA would secure on his behalf.  Moreover, the 
veteran was given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In this regard, the Board notes that the 
evidence includes service medical and administrative records, 
as well as VA and private treatment records and examination 
reports.  Under the facts of this case, "the record has been 
fully developed" with respect to the issue being decided, and 
"it is difficult to discern what additional guidance the VA 
could have provided to the veteran regarding what further 
evidence he could submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, in accordance 
with Pelegrini, supra, the Board finds that the RO did not 
err with respect to the timing of the VCAA notice 
requirement, as the VCAA had not been enacted at the time of 
the decision on appeal.  Under the circumstances, the Board 
concludes it should proceed, as specific notice as to which 
party could or should obtain which evidence has, in effect, 
been provided, and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claimant has had sufficient notice of the type 
of information needed to support his claim, and of the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by the 
applicable provisions, including the VCAA, has been satisfied 
with respect to the issues on appeal involving service 
connection.  Accordingly, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

Service administrative records are to the effect that the 
veteran served in the United States Army as a clerk typist, 
and are negative for specific evidence of exposure to 
asbestos.  

Service medical records are negative for complaints or 
findings of asbestos exposure, and are negative for 
complaints or treatment of interstitial fibrosis.  A service 
separation examination dated in May 1977 was negative for any 
chronic for respiratory pathology.  A physical examination of 
the veteran's lungs and chest was within normal limits.  
Radiographic studies of the veteran's chest were likewise 
within normal limits, and no pertinent diagnoses were noted.  

VA radiographic studies of the veteran's chest conducted in 
December 1996 showed the veteran's lungs to be clear, with no 
pneumonia, pleural effusion, or mass.  The clinical 
impression was no acute cardiopulmonary disease. 

A private chest X-ray dated in May 1999 was significant for a 
clinical impression of bilateral interstitial fibrosis 
consistent with asbestosis.  In correspondence of early June 
1999, the veteran's attorney wrote that he had just received 
a radiographic report from the  physician, and that the 
doctor's opinion was that the veteran had some lung scarring 
consistent with asbestosis.  The veteran was, however, 
advised that asbestosis was not just an X-ray diagnosis, and 
that more was required for a doctor to conclude that a person 
had that disability.  Accordingly, the veteran was further 
advised that he would undergo a breathing test and physical 
examination, following which a physician would prepare a 
report as to whether or not he suffered from asbestosis. 

In correspondence of August 1999, the veteran gave a history 
of alleged inservice exposure to asbestos at Fort Knox, 
Kentucky, Fort Dix, New Jersey, and Fort Polk, Louisiana.


Analysis

The veteran in this case seeks service connection for 
bilateral interstitial fibrosis, claimed as the residual of 
exposure to asbestos.  In pertinent part, it is argued that 
while in service, he was exposed on a number of occasions to 
asbestos, culminating in the development of bilateral 
interstitial fibrosis.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  

The Board notes that the VA has issued certain procedures on 
asbestos-related diseases which provide guidelines for use in 
the consideration of compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1, 
Part 6, 7.68 (September 21, 1992) [formerly Department of 
Veterans' Benefits (DVB) Circular 21-88-8, Asbestos-Related 
Disease (May 11, 1988)]; see also McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis in tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancer.  Moreover, the risk of developing bronchial cancer is 
increased in current cigarette smokers who have had asbestos 
exposure. 

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service or post-service evidence 
of occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the United States Court of Appeals for Veterans 
Claims (Court) also indicated that, while the veteran, as a 
lay person, is not competent to testify as to the cause of 
his disease, he is competent to testify as to the facts of 
his asbestos exposure.  See McGinty, 4 Vet. App. at 432 
(1993).  

In the present case, service medical records fail to 
demonstrate the existence of any chronic respiratory 
pathology.  In point of fact, the veteran's service medical 
records are entirely negative for evidence of any chronic 
respiratory disability, or of exposure to asbestos.  As of 
the time of the veteran's service separation examination in 
May 1977, his lungs and chest were entirely within normal 
limits, and no pertinent diagnosis was noted.  

The pertinent evidence of record is to the effect that the 
veteran served in the United States Army as a clerk-typist, 
where, presumably, his exposure to a hazardous material such 
as asbestos would have been minimal.  The earliest clinical 
indication of the presence of the disability for which 
service connection is presently being sought is revealed by a 
private radiographic study dated in March 1999, approximately 
22 years following the veteran's discharge from service, at 
which time there was noted the presence of bilateral 
interstitial fibrosis consistent with asbestosis.  
Significantly, correspondence from the veteran's attorney 
dated shortly thereafter was to the effect that asbestosis 
was not "just an X-ray diagnosis," and that "more was 
required in order for a doctor to say that you (i.e., the 
veteran) have asbestosis."  To date, there has been no such 
confirmation of that diagnosis. 

The Board notes that the veteran's representative has argued 
that a VA examination should be scheduled to determine 
whether the veteran's lung disability is related to his 
military service.  Pursuant to 38 U.S.C.A. § 5103A(d) (West 
2002), in a claim for compensation benefits the duty to 
assist includes providing a VA medical examination or 
obtaining a medical opinion if VA determines that such an 
examination or opinion is necessary to make a decision on the 
claim.  

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).
The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") reviewed this 
subsection of the regulation in Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he or she has suffered an event, 
injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion could substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

As noted above, service medical and administrative records 
fail to document the veteran's inservice exposure to 
asbestos.  In the absence of evidence of such exposure, an 
examination would serve no useful purpose.  Id.

Under the circumstances, the Board is compelled to conclude 
that interstitial fibrosis, to the extent it exists, is not 
related to service.  Accordingly, service connection for that 
disorder must be denied.  


ORDER

Service connection for bilateral interstitial fibrosis, 
consistent with asbestosis, is denied.


REMAND

The veteran has claimed service connection for patellofemoral 
syndrome of the left knee and for a chronic right knee 
disorder.  

A service clinical record dated in March 1974 reveals that 
the veteran was seen at that time for a complaint of "painful 
knees."  Reportedly, the veteran had been experiencing pain 
in his knees for a period of two days.  According to the 
veteran, he had suffered no trauma, nor was there any 
localization of his pain.  On physical examination, extension 
and flexion of the veteran's knees was within normal limits.  
There was no evidence of any ligamentous laxity and both 
McMurray's and the drawer sign were negative.  Patellar 
crepitus was described as "+ minimal."  The clinical 
impression was chondromalacia.  Treatment was with heat, as 
needed.  Separation examination was negative for complaints 
or findings relating to his knees.

In correspondence of April 1998, the veteran's private 
physician wrote that the veteran had been having "long-term 
knee and back problems ... which were 'Army related' and 
which had been 'ongoing since 1974'."  The physician provided 
no rationale for his conclusion, and such opinion was not 
supported by clinical records accompanying that 
correspondence.

On VA orthopedic examination in November 1998, the veteran 
complained of, among other things, various problems with his 
left knee.  Also noted was a problem with numbness around the 
anterior portion of the veteran's right knee.  According to 
the veteran, his left knee condition dated back to 1974.  
Reportedly, he had been unable to walk in 1996 due to his 
left knee.  Currently, the veteran's right knee was "okay."  
Radiographic studies of the veteran's left knee were within 
normal limits.  The pertinent diagnosis was patellofemoral 
syndrome, left knee.  

VA outpatient treatment records covering the period from 
August to October 2000 are significant for a diagnosis of 
sensory/motor axonal and demyelinating peripheral neuropathy.  

On VA orthopedic examination in February 2001, the veteran 
complained of pain and discomfort in both knees, in 
particular, on the left side.  Also noted were problems with 
instability and weakness, as well as numbness along the 
sciatic nerve.  Radiographic studies of the knees similarly 
showed no evidence of any structural abnormality.  

On subsequent VA examination in February 2001, the veteran 
complained of right knee pain following prolonged standing 
and walking which occurred approximately 2 to 3 days per 
week, though with no swelling or locking.  The veteran denied 
pain in his right thigh or leg.  When further questioned, the 
veteran noted a constant left knee pain, accompanied by 
intermittent swelling and giving way.  According to the 
veteran, his left knee pain was on the front and side of the 
knee.  When further questioned, the veteran indicated that he 
had had no problems with his left knee until his low back 
pain became worse.   The pertinent diagnoses were 
patellofemoral syndrome of the left knee, and right knee 
strain.  In the opinion of the examiner, based on the 
characteristics of pain extending from the veteran's lower 
back to his left posterior thigh and calf, it appeared that 
he did, in fact, suffer from radiculopathy, though it was 
most probably not causing his left knee pain and swelling, or 
right knee pain.  While an EMG in October of 2000 showed 
evidence of demyelination and peripheral neuropathy, there 
was no mention of radiculopathy.  In the opinion of the 
examiner, the veteran suffered from separate right and left 
knee problems resulting in pain, which were not radicular in 
nature.

Although the veteran has been afforded VA examinations with 
regard to his knee claims, the Board notes that none of these 
examinations provided an opinion as to whether any current 
knee disorders are related to the complaints of knee pain in 
service.  Pursuant to 38 C.F.R. § 3.159(c)(4)(i) (2003), a 
medical examination or medical opinion is necessary if the 
information and evidence of record do not contain sufficient 
competent medical evidence to decide the claim, but the 
record contains competent evidence of a currently diagnosed 
condition or recurring symptoms of a disability, establishes 
that the veteran suffered an event, injury or disease in 
service and indicates that the claimed disability may be 
associated with service.  The Board notes that under the 
circumstances of this case, a VA examination is warranted to 
determine whether any current knee disorder is related to the 
complaints in service.

In addition to the above, the veteran in this case seeks an 
increased evaluation for degenerative disc disease of the 
lumbar spine, a rotator cuff injury to the right shoulder, 
and pseudofolliculitis barbae of the chin and neck.  

In that regard, a review of the record would appear to 
indicate that the most recent VA examinations for 
compensation purposes were conducted in February and March 
2001, more than three years ago.  Moreover, those 
examinations were conducted in large part for the purpose of 
determining the veteran's entitlement to service connection 
for the aforementioned disorders, and not for an evaluation 
of his now service-connected disabilities.  To the extent 
those examinations did, in fact, encompass the veteran's low 
back disability, right shoulder disorder, and 
pseudofolliculitis barbae, a more contemporaneous examination 
is warranted.

As noted above, in correspondence of May and July 2003, the 
veteran was furnished information regarding the "notice" and 
"duty to assist" provisions of the VCAA.  However, that 
information was confined exclusively to issues involving 
service connection, and failed to adequately address the 
veteran's claims for increased evaluations.  

In December 2003 VA's General Counsel issued an opinion 
regarding the applicability of the VCAA to an issue initiated 
in a notice of disagreement.  See VAOPGCPREC 8-03.  In that 
opinion the General Counsel held that, although VA must 
notify a claimant of the evidence needed to substantiate a 
claim on receipt of a complete or substantially complete 
application, VA is not obligated to inform the claimant of 
the evidence needed to support an issue that is initially 
raised in a notice of disagreement if VA has already given 
the section 5103(a) notice regarding the original claim.  In 
this case, the claims for increased ratings were first raised 
in a notice of disagreement, and section 5103(a) notice had 
not been provided regarding the original claims.  Under the 
circumstances, the Board is of the opinion that  the veteran 
and his representative require adequate notice of the VCAA, 
and of the information and evidence needed to substantiate 
his claims for increased ratings.  Accordingly, the case must 
be remanded to the RO in order that the veteran and his 
representative may be provided with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1. The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

2.  The veteran should be asked to submit 
evidence of continuity of symptomatology 
for his right and left knees.  Also, 
advise him that the best type of evidence 
to submit would be medical evidence 
showing treatment since his discharge 
from service.

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2003, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

4.  The veteran should then be afforded 
VA orthopedic and dermatology 
examinations for reasons stated below.  
As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners.  Moreover, a 
notation to the effect that this record 
review has taken place should be included 
in the examination report.

(a)  Specifically, the veteran should be 
afforded a VA orthopedic examination in 
order to more accurately determine the 
current severity of his service-connected 
low back and right shoulder disabilities, 
and to determine the whether any current 
disorder of the right and left knees 
exist, and if so, whether either or both 
disorders are related to the inservice 
complaints of knee pain.

With regard to the low back and right 
shoulder disabilities, the examiner(s) 
should opine on the severity of the low 
back disability and right shoulder 
disorder, including any functional 
impairment caused by pain or weakness.  
The examiner(s) should be asked whether 
pain or weakness significantly limits 
functional ability during flare-ups or 
when the affected parts are used 
repeatedly over a period of time.  The 
examiner(s) should also be asked to 
determine whether the low back and right 
shoulder exhibit weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not feasible to 
express any functional impairment caused 
by pain, weakened movement, excess 
fatigability or incoordination found in 
terms of additional range-of-motion loss, 
the examiner should note the report 
accordingly.  

With regard to the claim for service 
connection for right and left knee 
disorders, after reviewing the evidence 
in the claims file, including the 
veteran's service medical records, the 
examiner should provide an opinion as to 
whether it is less likely, more likely, 
or as likely as not the any current 
disorder of either or both knees is 
related to the complaint of knee pain 
during service in March 1974, or 
otherwise related to service.  A complete 
rationale for the conclusion should be 
provided.

(b)  The veteran should also be afforded 
a dermatologic examination to determine 
the current nature and severity of 
service-connected pseudofolliculitis 
barbae of the chin and neck.  

The RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examinations.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claims.  

5.  The RO should then review the 
veteran's claims for service connection 
for a right and left knee disorder, and 
for increased evaluations for service-
connected degenerative disc disease of 
the lumbar spine, rotator cuff injury to 
the right shoulder, and 
pseudofolliculitis barbae of the chin and 
neck.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
which contains notice of all relevant 
action taken on the claims for benefits 
since the last SSOC was issued on the 
claims.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



